     Case 3:19-cv-00477-REP Document 57-3 Filed 02/03/20 Page 1 of 4 PageID# 582




Smearing WikiLeaks
How three men aﬃliated with WikiLeaks were hit with false or unproven sexual assault accusations — amid a secret PR plan to discredit

WikiLeaks.



To some, Julian Assange and his “WikiLeaks” website went from being hero– to zero– when they began
publishing internal emails that reflected poorly on then­candidate for President Hillary Clinton had her
campaign team.

But even before that, WikiLeaks was seen as damaging to some powerful interests.

In 2010, some of those interests launched a secret public relations campaign to disparage and discredit
WikiLeaks, Assange, and other WikiLeaks associates.

Three men aﬃliated with WikiLeaks were then hit by false or unproven sexual assault charges.

Read more about the strange smearing of Wikileaks below.

The following is an excerpt from my Full Measure investigation

There’s little doubt there are powerful eﬀorts to smear WikiLeaks and its supporters. Government con­
tractors circulated this dossier (below) in 2010, a wide­ranging strategy to combat “The WikiLeaks
Threat,” to “sabotage or discredit” WikiLeaks supporters using “social media exploitation” and “disin­
formation.”




                                                                                                                      EXHIBIT C
Case 3:19-cv-00477-REP Document 57-3 Filed 02/03/20 Page 2 of 4 PageID# 583
    Case 3:19-cv-00477-REP Document 57-3 Filed 02/03/20 Page 3 of 4 PageID# 584




Trevor FitzGibbon: It shows the photos and the names of the individuals that were supportive of Wik­
iLeaks or worked with WikiLeaks.

Sharyl Attkisson: And the PR documents specifically discussed going after these people?

Trevor FitzGibbon: Ways to discredit to target to smear them.

Several targets were FitzGibbons’ clients. Two were discredited by sex claims alleged in the media but
never prosecuted just like FitzGibbon: WikiLeaks’ Assange and a key WikiLeaks associate Jacob Appel­
baum.




With Assange, two women told a journalist that consensual sex with him when he was in Sweden for a
speech, turned into rape. A rape investigation hung over his head for seven years—before it was
dropped.

Anonymous accusers started a website to publicly accuse Appelbaum of groping and rape. He was
forced out of his job, but also never charged.

FitzGibbon was cleared of the false rape allegation against him and sued the lawyer who’d accused him:
Jesselyn Radack. Radack subsequently retracted all of her accusations against FitzGibbon.
    Case 3:19-cv-00477-REP Document 57-3 Filed 02/03/20 Page 4 of 4 PageID# 585


In the end, a smear campaign can often take advantage of the uncertainty surrounding a case of ‘he
said she said.’ And that’s the problem. FitzGibbon asked a lawyers’ disciplinary body to punish Radack
for alleged false allegations. They declined, saying the “question was close” but “The truth about what
occurred in private is sometimes hard to prove.” Even if someone isn’t ultimately prosecuted, they may
find they’re tainted just because this aura of inappropriateness or criminality lingers over them regard­
less of what the outcome is in the court of law.

Three men aﬃliated with WikiLeaks appear to have been on the receiving end of that lesson.

Watch the entire Full Measure investigation by clicking the link below:

http://fullmeasure.news/news/cover­story/shades­of­grey­07­24­2018

Fight government overreach and double­standard justice by supporting the Attkisson Fourth Amend­
ment Litigation Fund for Attkisson v. DOJ and FBI for the government computer intrusions. Click here.
